EXHIBIT 10.1

AMENDMENT NO. 4 TO

AMENDED AND RESTATED EXECUTIVE AGREEMENT

This Amendment No. 4 to Amended and Restated Executive Agreement (the
“Amendment”) is effective as of September 23, 2013 and amends that certain
Amended and Restated Executive Agreement effective as of June 24, 2008 (the
“Original Agreement”), as amended by Amendment No. 1 to Amended and Restated
Executive Agreement effective as of September 25, 2009 (“the “First Amendment”),
as further amended by Amendment No. 2 to Amended and Restated Executive
Agreement effective as of September April 12, 2010 (“the “Second Amendment”), as
further amended by Amendment No. 3 to Amended and Restated Executive Agreement
effective as of November 21, 2011 (“the “Third Amendment”) (the Original
Agreement, as amended by the First Amendment, the Second Amendment and the Third
Amendment, the “Agreement”) between Huttig Building Products, Inc., a Delaware
corporation (the “Company”), and Jon Vrabely (the “Executive”). All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the parties hereto agree that the Agreement is amended as follows
effective as of the date first above written:

1. Base Salary Increase. Paragraph 3(a)(i) of the Original Agreement is hereby
amended so that, effective for pay periods beginning on and after September 23,
2013, the Executive’s annual base salary of Three Hundred Sixty Thousand Dollars
($360,000.00) shall be increased by 5% to an annual base salary of Three Hundred
Seventy-Eight Thousand Dollars ($378,000.00).

2. No Effect on Severance Payments. Notwithstanding the foregoing, the
Executive’s original base salary as set forth in the Original Agreement of Four
Hundred Thousand Dollars ($400,000.00) (or such higher base salary as may be in
effect from time to time pursuant to action of the Board) shall be deemed to be
his base salary for the purposes of the calculation of any Severance Payment
payable to the Executive pursuant to Paragraph 4(a)(i) of the Original Agreement
or any termination payment payable to the Executive pursuant to Paragraph
4(b)(iii)(3) of the Original Agreement.

3. No Other Changes; Execution in Counterparts. Except as specifically modified
by this Amendment, all of the terms and conditions of the Original Agreement
shall continue in full force and effect. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but of which shall
constitute one and the same instrument.

 

Huttig Building Products, Inc.

    EXECUTIVE:

By:

  /s/ Robert S. Evans     /s/ Jon Vrabely

Name:

  Robert S. Evans     Jon Vrabely

Title:

  Chairman    